SHANNON, Chief Justice.
Appellants General Land Office and The State of Texas seek to set aside a summary judgment of the district court of Travis County in a declaratory judgment suit. All relevant considerations are identical to those in General Land Office of the State *540of Texas, State of Texas, and Garry Mauro v. Rutherford Oil Corporation, Conoco, Inc., and Ladd Petroleum Corporation, 802 S.W.2d 65 (Tex.App.1990). For the reasons stated in Rutherford Oil, we affirm the judgment of the district court.